Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending. 

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.    The non-transitory computer readable storage medium of Claim 1, wherein the computer executable instructions are configured for execution by the one or more hardware processors to further cause the computer system to: 
periodically:
re-identify a plurality of vehicle-related data items satisfying the description of the vehicle of interest;
re-generate the formatted export of data; and 
transmit the formatted export of data as an alert, wherein the alert includes only unique vehicles not previously provided in a previous alert.
17. The method of Claim 10, further comprising:
periodically:

re-generating the formatted export of data; and 
transmitting the formatted export of data as an alert, wherein the alert includes only unique vehicles not previously provided in a previous alert.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,262,047, application 14/672,009, in view of Beard.  

16/370,514
1.    A non-transitory computer readable storage medium storing computer executable instructions configured for execution by one or more hardware processors of a computer system to cause the computer system to:
14/672,009
1.  A computer system comprising: one or more hardware processors configured to cause the computer system to: 

16/370,514

14/672,009
cause a first user interface to be displayed on an electronic display, the first user interface including at least an interactive map

16/370,514
receive at least a description of a vehicle of interest; identify a plurality of vehicle-related data items satisfying the description of the vehicle of interest;
14/672,009
receive, via the first user interface, at least a description of a vehicle of interest
identify, from one or more electronic data sources, a plurality of vehicle-related data items satisfying the description of the vehicle of interest, each of the vehicle-related data items associated with a license plate number and at least one license plate image

16/370,514
organize the plurality of vehicle-related data items into a plurality of groups of unique vehicles based at least in part on associated license plate numbers;
14/672,009
organize the plurality of vehicle-related data items into a plurality of groups, each group corresponding to a unique vehicle that satisfies the description of the vehicle of interest, wherein each of the vehicle-related data items of a given group is associated with a same license plate number

16/370,514
for each of the groups of unique vehicles, select a preferred license plate image associated with a respective unique vehicle based at least in part on a preferred time period; and
14/672,009
for each of the unique vehicles, and based on the respective vehicle-related data items associated with each of the groups
select a preferred license plate image of the at least one license plate image associated with the unique vehicle based on a preferred time period
identify, from the one or more electronic data sources, one or more individuals associated with the unique vehicle; and 
update the first user interface to include, for at least some of the plurality of groups, indications of the license plate numbers associated with the groups;

16/370,514
generate a formatted export of data for display including:
14/672,009
generate a formatted export of data in a second user interface, the formatted export of data including an indication of the description of the vehicle of interest and 

16/370,514
an indication of the description of the vehicle of interest; and the preferred license plate image for each of the groups of unique vehicles that satisfies the description of the vehicle of interest.

for each of the unique vehicles that satisfies the description of the vehicle of interest the preferred license plate image and an indication of the one or more individuals

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2014/0188847) in view of King (US 2007/0162347) and further in view of Hazen (US 2009/0119599).    
	Regarding claim 1, Tang discloses:
cause a user interface to be displayed on an electronic display, the user interface including at least an interactive map;
	Tang [0018] FIG. 9 is a schematic diagram of a map according to an embodiment of the disclosure.

receive at least a description of a vehicle of interest; identify a plurality of vehicle-related data items satisfying the description of the vehicle of interest;
Tang discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, King discloses:
receiving this description, the register vehicle interest system tries to locate specific vehicles that match this description. For example, the register vehicle interest system may have access to a database that contains listings of vehicles currently in inventory at various vehicle dealers. The register vehicle interest system may search the database for a listing of a vehicle that is comparable to the vehicle described by the potential buyer. As another example, the register vehicle interest system may maintain a database of vehicles whose owners have indicated a willingness to be notified when potential buyers register interest in their vehicle or are offering their vehicles for sale via a classified advertising service. The register vehicle interest system may provide the classified advertising service so that potential buyers can list their current vehicle for sale especially in the case that they have purchased a vehicle after having registered an interest in it. After locating specific vehicles, the register vehicle interest system then displays information describing those vehicles to the potential buyer so that the potential buyer can register their interest in one or more vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to obtain above limitation based on the teachings of King for the purpose of receiving a description of a vehicle.  

organize the plurality of vehicle-related data items into a plurality of groups of unique vehicles based at least in part on associated license plate numbers;

	Hazen, claim 3:  The computer-readable medium according to claim 1, wherein: a. license plate information that is associated with the vehicle license plate is stored in the database; and b. the license plate information is selected from the group consisting of a license plate number and a geographic territory that issued the license plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to obtain above limitation based on the teachings of Hazen for the purpose of grouping license plate numbers according to geographic territory.   

for each of the groups of unique vehicles, select a preferred license plate image associated with a respective unique vehicle based at least in part on a preferred time period; and
Tang, [0047] If the police unit wants to query appearance time and locations of a vehicle with a specific license plate (for example, 5103-KR) within a specific range of the jurisdiction area within a specific date, after a searcher of the police unit connects the system 500 through a computer device of the user terminal, the user interface 400 of FIG. 4 is displayed. After the searcher inputs information of a specific date and a specific range (i.e. the time-space searching condition) to be queried into the input field 410, and inputs the specific license plate (i.e. the query) into the input field 420, and clicks the option 430, the preliminary filtering module 110 first obtains all of license plate images captured within the specific date and the specific range from the videos recorded in the object database, wherein the license plate images are the data records of the first category.	


	Tang [0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the similarity comparison module 120 sequentially selects the searching result corresponding to the earliest time information from the search results and displays all of the searching results in the region 450 from a top left corner according to a Z-shape arrangement, where the top left corner of the region 450 displays the searching result with the earliest corresponding time information, and the Z-shape arrangement refers to an arrangement started from the top left corner of the region 450 and moving rightwards, downwards, leftwards, downwards, and again rightwards, downwards, leftwards and downwards, and so on. It should be noticed that such arrangement method is only an example, and the disclosure is not limited thereto. A display size of each of the searching results in the region 450 corresponds to the similarity between the license plate and the specific license plate. For example, since the specific license plate to be queried is "5103-KR", the display size of the searching results having the license plate of "5103-KR" is greater than that of the searching results having the license plate of "5210-KW".

	Regarding claim 2, the combination of Tang, King and Hazen discloses wherein the description of the vehicle of interest includes a particular license plate number and a visual characteristic of a vehicle.

	Hazen, claim 3:  The computer-readable medium according to claim 1, wherein: a. license plate information that is associated with the vehicle license plate is stored in the database; and b. the license plate information is selected from the group consisting of a license plate number and a geographic territory that issued the license plate.
	
	Regarding claim 3, the combination of Tang, King and Hazen discloses wherein the computer executable instructions are configured for execution by the one or more hardware processors to further cause the computer system to:
for each of the plurality of groups of unique vehicles, and based on respective vehicle-related data items associated with each of the plurality of groups of unique vehicles:
determine an address associated with one or more individuals related to the respective unique vehicle;
identify a vehicle image of the respective unique vehicle; and
identify one or more law enforcement events associated with at least one of: the respective unique vehicle or at least one of the one or more individuals.
	King [0036] In one embodiment, the register interest system may be used to register interest in vehicles.  Such a register vehicle interest system allows potential buyers to register their interest in vehicles such as land vehicles (e.g., automobiles and trucks), water vehicles (e.g., boats and personal watercraft), and air vehicles (e.g., airplanes and helicopters). A potential 
Tang [0003] Along with growing rise of safety monitoring requirements, city and county governments install surveillance cameras widely on roads. However, it also means that the amount of data required to be processed becomes huge, and when a case is investigated, a huge manpower is required to inspect related information. Therefore, various police units actively seek solutions for automatic video content analysis, for example, moving object detection, object classification, license plate detection and recognition, etc., so as to accelerate a case-handling process. 
Tang [0004] Besides image analysis of a single camera, another automation function which is able to assist the police to handle the case is cross-camera object association, and an application example thereof is to lock an object to be searched at first (for example, a suspect, a suspect car or a stolen car, etc.), and then find appearance time of the same object from different cameras, so as to connect a moving track of the object on a map, which can be facilitated to determine the possible behavior of the object or the possible location that could be appeared subsequently, so as to intercept any suspicious objects as soon as possible.
[0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the similarity comparison module 120 sequentially selects the searching result corresponding to the earliest searching results having the license plate of "5103-KR" is greater than that of the searching results having the license plate of "5210-KW".

Regarding claim 7, the combination of Tang, King and Hazen discloses wherein selecting the preferred license plate image associated with the respective unique vehicle based at least in part on the preferred time period comprises:
selecting a first subset of license plate images having been obtained within the preferred time period; further selecting, from the first subset of license plate images, a second subset of license plate images having been obtained during a preferred time of day; and designating, from the second subset of license plate images, the preferred license plate image.
	Tang, [0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the searching results having the license plate of "5103-KR" is greater than that of the searching results having the license plate of "5210-KW".
Examiner Note: preferred time period = preferred  time of day.  

	Regarding claim 9, the combination of Tang, King and Hazen discloses wherein the computer executable instructions are configured for execution by the one or more hardware processors to further cause the computer system to:
receive, in addition to the description of the vehicle of interest, at least an indication of a geographic area of interest;
wherein each of the vehicle-related data items is obtained within the indicated geographic area of interest; and
wherein the formatted export of data further includes:

a graphical indication of a location associated with at least one of the vehicle-related data items in the respective group.
Tang, [0060] Since each of the formal searching results is acquired from the video captured by one of the road surveillance cameras located at the locations C1 to C8, the location information corresponding to each of the formal searching result is one of the locations C1-C8. As shown in FIG. 10, the similarity comparison module 120 connects the location information corresponding to each of the formal searching results one-by-one on the map 900 according to the time information corresponding to each of the formal searching results, so as to display an object moving track on the map 900. In the present embodiment, the object moving track is started from the location C7, and is sequentially moved to the location C2, the location C3, the location C5, the location C8, the location C6, the location C7, the location C2, the location C3, the location C5 and is ended at the location C6, which represents that the vehicle with the specific license plate (i.e. 5103-KR) probably conducts the aforementioned movement within the specific range at the specific date to be queried.

Regarding claim 10, the combination of Tang, King and Hazen discloses:
causing a user interface to be displayed on an electronic display, the user interface including at least an interactive map;
Tang [0018] FIG. 9 is a schematic diagram of a map according to an embodiment of the disclosure.

King, [0037] In one embodiment, if the register vehicle interest system cannot locate detailed information based on the unique identifier of a vehicle, it may prompt the potential buyer for a description of the vehicle. The description of the vehicle may include its make, model number, color, and year. Upon receiving this description, the register vehicle interest system tries to locate specific vehicles that match this description. For example, the register vehicle interest system may have access to a database that contains listings of vehicles currently in inventory at various vehicle dealers. The register vehicle interest system may search the database for a listing of a vehicle that is comparable to the vehicle described by the potential buyer. As another example, the register vehicle interest system may maintain a database of vehicles whose owners have indicated a willingness to be notified when potential buyers register interest in their vehicle or are offering their vehicles for sale via a classified advertising service. The register vehicle interest system may provide the classified advertising service so that potential buyers can list their current vehicle for sale especially in the case that they have purchased a vehicle after having registered an interest in it. After locating specific vehicles, the register vehicle interest system then displays information describing those vehicles to the potential buyer so that the potential buyer can register their interest in one or more vehicles.
organizing the plurality of vehicle-related data items into a plurality of groups of unique vehicles based at least in part on associated license plate numbers;
Hazen, claim 3:  The computer-readable medium according to claim 1, wherein: a. license plate information that is associated with the vehicle license plate is stored in the database; 
for each of the groups of unique vehicles, selecting a preferred license plate image associated with a respective unique vehicle based at least in part on a preferred time period; and
Tang, [0047] If the police unit wants to query appearance time and locations of a vehicle with a specific license plate (for example, 5103-KR) within a specific range of the jurisdiction area within a specific date, after a searcher of the police unit connects the system 500 through a computer device of the user terminal, the user interface 400 of FIG. 4 is displayed. After the searcher inputs information of a specific date and a specific range (i.e. the time-space searching condition) to be queried into the input field 410, and inputs the specific license plate (i.e. the query) into the input field 420, and clicks the option 430, the preliminary filtering module 110 first obtains all of license plate images captured within the specific date and the specific range from the videos recorded in the object database, wherein the license plate images are the data records of the first category.	
generating a formatted export of data for display including: an indication of the description of the vehicle of interest; and the preferred license plate image for each of the groups of unique vehicles that satisfies the description of the vehicle of interest.
Tang [0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the similarity comparison module 120 sequentially selects the searching result corresponding to the earliest time information from the search results and displays all of the searching results in the 

Regarding claim 11, the combination of Tang, King and Hazen discloses wherein the description of the vehicle of interest includes a particular license plate number and a visual characteristic of a vehicle.
King, [0037] In one embodiment, if the register vehicle interest system cannot locate detailed information based on the unique identifier of a vehicle, it may prompt the potential buyer for a description of the vehicle. The description of the vehicle may include its make, model number, color, and year.
	Hazen, claim 3:  The computer-readable medium according to claim 1, wherein: a. license plate information that is associated with the vehicle license plate is stored in the database; and b. the license plate information is selected from the group consisting of a license plate number and a geographic territory that issued the license plate.


for each of the plurality of groups of unique vehicles, and based on respective vehicle-related data items associated with each of the plurality of groups of unique vehicles:
determining an address associated with one or more individuals related to the respective unique vehicle;
identifying a vehicle image of the respective unique vehicle; and
identifying one or more law enforcement events associated with at least one of: the respective unique vehicle or at least one of the one or more individuals.
	King [0036] In one embodiment, the register interest system may be used to register interest in vehicles. Such a register vehicle interest system allows potential buyers to register their interest in vehicles such as land vehicles (e.g., automobiles and trucks), water vehicles (e.g., boats and personal watercraft), and air vehicles (e.g., airplanes and helicopters). A potential buyer upon seeing a vehicle of interest may record a unique identifier or some other descriptive information about the vehicle. For example, in the case of a car, the potential buyer may record the license plate number of the car, or in the case of a boat, the potential buyer may record the hull identification number or name of the boat. The potential buyer can then use the register vehicle interest system to register their interest in the specific vehicle having that unique identifier. Upon receiving the unique identifier for the potential buyer, the register vehicle interest system may locate information about that vehicle from a vehicle ID system. For example, a governmental entity that licenses vehicles (e.g., state, province, or country) may provide a database that maps the unique identification of the vehicle to detailed information (e.g.,  address and vehicle description). Also, various non-governmental organizations may make comparable information available. For example, a web site providing classified advertising for vehicles that are for sale may maintain a historical database that maps unique identifiers to detailed information. As another example, a vehicle manufacturer may maintain comparable information for vehicle recalls. As another example, the register vehicle interest system may allow vehicle owners to provide comparable detailed information about their vehicles so that they can be notified when a potential buyer registers interest in their vehicles. The vehicle description may include make, model, year, and vehicle identification number. Once the register vehicle interest system has located the detailed information, it may display the detailed information to the potential buyer so that the potential buyer can confirm their interest in the vehicle identified by the detailed information. If the potential buyer indicates to register their interest, then the register vehicle interest system registers the potential buyer's interest in that vehicle in a manner similar to the way a potential buyer's interest in a house is registered as described above. The register vehicle interest system may notify the owner of the vehicle of the potential buyer's interest also in a manner similar to the way an owner of a house is notified as described above. Once the potential buyer and the owner are put in contact by the register vehicle interest system, then they can negotiate for the sale of the vehicle.  The register vehicle interest system may charge for its services as described above for registering interest in houses.
Tang [0003] Along with growing rise of safety monitoring requirements, city and county governments install surveillance cameras widely on roads. However, it also means that the amount of data required to be processed becomes huge, and when a case is investigated, a huge manpower is required to inspect related information. Therefore, various police units actively seek solutions for automatic video content analysis, for example, moving object detection, object 
Tang [0004] Besides image analysis of a single camera, another automation function which is able to assist the police to handle the case is cross-camera object association, and an application example thereof is to lock an object to be searched at first (for example, a suspect, a suspect car or a stolen car, etc.), and then find appearance time of the same object from different cameras, so as to connect a moving track of the object on a map, which can be facilitated to determine the possible behavior of the object or the possible location that could be appeared subsequently, so as to intercept any suspicious objects as soon as possible.
[0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the similarity comparison module 120 sequentially selects the searching result corresponding to the earliest time information from the search results and displays all of the searching results in the region 450 from a top left corner according to a Z-shape arrangement, where the top left corner of the region 450 displays the searching result with the earliest corresponding time information, and the Z-shape arrangement refers to an arrangement started from the top left corner of the region 450 and moving rightwards, downwards, leftwards, downwards, and again rightwards, downwards, leftwards and downwards, and so on. It should be noticed that such arrangement method is only an example, and the disclosure is not limited thereto. A display size of each of the searching results in the region 450 corresponds to the similarity between the license plate and the specific license plate. For example, since the specific license plate to be queried is "5103-KR", the searching results having the license plate of "5103-KR" is greater than that of the searching results having the license plate of "5210-KW".

Regarding claim 16, the combination of Tang, King and Hazen discloses wherein selecting the preferred license plate image associated with the respective unique vehicle based at least in part on the preferred time period comprises:
selecting a first subset of license plate images having been obtained within the preferred time period;
further selecting, from the first subset of license plate images, a second subset of license plate images having been obtained during a preferred time of day; and
designating, from the second subset of license plate images, the preferred license plate image.
	Tang, [0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are displayed in a sequence according to the corresponding time information. For example, the similarity comparison module 120 sequentially selects the searching result corresponding to the earliest time information from the search results and displays all of the searching results in the region 450 from a top left corner according to a Z-shape arrangement, where the top left corner of the region 450 displays the searching result with the earliest corresponding time information, and the Z-shape arrangement refers to an arrangement started from the top left corner of the region 450 and moving rightwards, downwards, leftwards, downwards, and again rightwards, downwards, leftwards and downwards, and so on. It should be noticed that such arrangement method is only an example, and the disclosure is not limited thereto. A display size of each of the searching results having the license plate of "5103-KR" is greater than that of the searching results having the license plate of "5210-KW".
Examiner Note: preferred time period = preferred  time of day.  

Regarding claim 18, the combination of Tang, King and Hazen discloses:  
receiving, in addition to the description of the vehicle of interest, at least an indication of a geographic area of interest;
wherein each of the vehicle-related data items is obtained within the indicated geographic area of interest; and
wherein the formatted export of data further includes:
an indication of the indicated geographic area of interest; and for each of the plurality of groups of unique vehicles:
a graphical indication of a location associated with at least one of the vehicle-related data items in the respective group.
Tang, [0060] Since each of the formal searching results is acquired from the video captured by one of the road surveillance cameras located at the locations C1 to C8, the location information corresponding to each of the formal searching result is one of the locations C1-C8. As shown in FIG. 10, the similarity comparison module 120 connects the location information corresponding to each of the formal searching results one-by-one on the map 900 according to the time information corresponding to each of the formal searching results, so as to display an object moving track on the map 900. In the present embodiment, the object moving track is 

Regarding claim 19, the combination of Tang, King and Hazen discloses:
one or more hardware processors configured to cause the computer system to:
	Tang [0022] In the present embodiment, the system 100 may be implemented in a single or a plurality of hardware devices. Further, various modules in the system 100 may be implemented by hardware, software, or a combination of hardware and software. For example, the hardware includes a central processing unit (CPU), a programmable genera-purpose or special-purpose microprocessor, a digital signal processor (DSP), a programmable controller, an application specific integrated circuit (ASIC), a computer system, a workstation, a server, or any device having operating and processing capability or a combination of the aforementioned devices. The software includes an operating system, an application program or a driving program. Moreover, data transmission between the modules may be implemented through system bus or network, which is not limited by the disclosure.

cause a user interface to be displayed on an electronic display, the user interface including at least an interactive map;
	Tang [0018] FIG. 9 is a schematic diagram of a map according to an embodiment of the disclosure.

	King, [0037] In one embodiment, if the register vehicle interest system cannot locate detailed information based on the unique identifier of a vehicle, it may prompt the potential buyer for a description of the vehicle. The description of the vehicle may include its make, model number, color, and year. Upon interest system tries to locate specific vehicles that match this description. For example, the register vehicle interest system may have access to a database that contains listings of vehicles currently in inventory at various vehicle dealers. The register vehicle interest system may search the database for a listing of a vehicle that is comparable to the vehicle described by the potential buyer. As another example, the register vehicle interest system may maintain a database of vehicles whose owners have indicated a willingness to be notified when potential buyers register interest in their vehicle or are offering their vehicles for sale via a classified advertising service. The register vehicle interest system may provide the classified advertising service so that potential buyers can list their current vehicle for sale especially in the case that they have purchased a vehicle after having registered an interest in it. After locating specific vehicles, the register vehicle interest system then displays information describing those vehicles to the potential buyer so that the potential buyer can register their interest in one or more vehicles.

organize the plurality of vehicle-related data items into a plurality of groups of unique vehicles based at least in part on associated license plate numbers;
Hazen, claim 3:  The computer-readable medium according to claim 1, wherein: a. license plate information that is associated with the vehicle license plate is stored in the database; 

for each of the groups of unique vehicles, select a preferred license plate image associated with a respective unique vehicle based at least in part on a preferred time period; and
Tang, [0047] If the police unit wants to query appearance time and locations of a vehicle with a specific license plate (for example, 5103-KR) within a specific range of the jurisdiction area within a specific date, after a searcher of the police unit connects the system 500 through a computer device of the user terminal, the user interface 400 of FIG. 4 is displayed. After the searcher inputs information of a specific date and a specific range (i.e. the time-space searching condition) to be queried into the input field 410, and inputs the specific license plate (i.e. the query) into the input field 420, and clicks the option 430, the preliminary filtering module 110 first obtains all of license plate images captured within the specific date and the specific range from the videos recorded in the object database, wherein the license plate images are the data records of the first category.	

generate a formatted export of data for display including:
an indication of the description of the vehicle of interest; 
the preferred license plate image for each of the groups of unique vehicles that satisfies the description of the vehicle of interest.
	Tang [0050] FIG. 6 is a frame content displayed on the user interface 400 after the searching results are selected. It is assumed that the similarity comparison module 120 selects 20 searching results (the license plate images), and in the region 450, the 20 searching results are .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tang, King and Hazen and further in view of Gammenthaler (US 2014/0002808)     
	Regarding claim 4, King discloses for each respective unique vehicle: 
the address; 
King [0036] In one embodiment, the register interest system may be used to register interest in vehicles. Such a register vehicle interest system allows potential buyers to register their interest in vehicles such as land vehicles (e.g., automobiles and trucks), water vehicles (e.g., boats and personal watercraft), and air vehicles (e.g., airplanes and helicopters). A potential buyer upon seeing a vehicle of interest may record a unique identifier or some other descriptive information  address and vehicle description). Also, various non-governmental organizations may make comparable information available. For example, a web site providing classified advertising for vehicles that are for sale may maintain a historical database that maps unique identifiers to detailed information. As another example, a vehicle manufacturer may maintain comparable information for vehicle recalls. As another example, the register vehicle interest system may allow vehicle owners to provide comparable detailed information about their vehicles so that they can be notified when a potential buyer registers interest in their vehicles. The vehicle description may include make, model, year, and vehicle identification number. Once the register vehicle interest system has located the detailed information, it may display the detailed information to the potential buyer so that the potential buyer can confirm their interest in the vehicle identified by the detailed information. If the potential buyer indicates to register their interest, then the register vehicle interest system registers the potential buyer's interest in that vehicle in a manner similar to the way a potential buyer's interest in a house is registered as described above. The register vehicle interest system may notify the owner of the vehicle of the potential buyer's interest also in a manner similar to the way an owner of a house is notified as described above. Once the 

the vehicle image; and the one or more law enforcement events.  
The combination of Tang, King and Hazen discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gammenthaler discloses:
Gammenthaler [0016] A display 34 is associated with the patrol vehicle 10 and preferably secured to the dashboard in the interior of patrol vehicle 10. The Lidar measurement device 10 acquires an image 36 of the field of view 32 which includes vehicles 24, 26, and 28. The display 34 presents the image 36 of the field of view 32 to the operator with the vehicles 24, 26, 28 and associated target data such as speed, range, and heading relative to the Lidar measurement device 10. The target data is presented in target data boxes 38, 40, and 42. It should be appreciated, however, that other methods of graphical user interface are within the teachings presented herein. The display image 36, which includes both the video and associated target data, furnishes positive target identification by law enforcement or other user of the Lidar measurement device 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang, King and Hazen to obtain above limitation based on the teachings of Gammenthaler for the purpose of identifying a vehicle to a law enforcement officer.  



Regarding claim 13, King discloses for each respective unique vehicle: 
the address; 
King [0036] In one embodiment, the register interest system may be used to register interest in vehicles. Such a register vehicle interest system allows potential buyers to register their interest in vehicles such as land vehicles (e.g., automobiles and trucks), water vehicles (e.g., boats and personal watercraft), and air vehicles (e.g., airplanes and helicopters). A potential buyer upon seeing a vehicle of interest may record a unique identifier or some other descriptive information about the vehicle. For example, in the case of a car, the potential buyer may record the license plate number of the car, or in the case of a boat, the potential buyer may record the hull identification number or name of the boat. The potential buyer can then use the register vehicle interest system to register their interest in the specific vehicle having that unique identifier. Upon receiving the unique identifier for the potential buyer, the register vehicle interest system may locate information about that vehicle from a vehicle ID system. For example, a governmental entity that licenses vehicles (e.g., state, province, or country) may provide a database that maps the unique identification of the vehicle to detailed information (e.g., owner name and address and vehicle description). Also, various non-governmental organizations may make comparable information available. For example, a web site providing classified advertising for vehicles that are for sale may maintain a historical database that maps unique identifiers to detailed information. As another example, a vehicle manufacturer may maintain comparable information for vehicle recalls. As another example, the register vehicle interest system may allow vehicle owners to provide comparable detailed information about their vehicles so that they can be notified when a potential buyer registers interest in their vehicles. The vehicle description may include make, model, year, and vehicle identification number. Once the register vehicle interest system has located the detailed information, it may display the detailed information to the potential buyer so that the potential buyer can confirm their interest in the vehicle identified by the detailed information. If the potential buyer indicates to register their interest, then the register vehicle interest system registers the potential buyer's interest in that vehicle in a manner similar to the way a potential buyer's interest in a house is registered as described above. The register vehicle interest system may notify the owner of the vehicle of the potential buyer's interest also in a manner similar to the way an owner of a house is notified as described above. Once the potential buyer and the owner are put in contact by the register vehicle interest system, then they can negotiate for the sale of the vehicle.  The register vehicle interest system may charge for its services as described above for registering interest in houses.
the vehicle image; and the one or more law enforcement events.  
Gammenthaler [0016] A display 34 is associated with the patrol vehicle 10 and preferably secured to the dashboard in the interior of patrol vehicle 10. The Lidar measurement device 10 acquires an image 36 of the field of view 32 which includes vehicles 24, 26, and 28. The display 34 presents the image 36 of the field of view 32 to the operator with the vehicles 24, 

The combination of Tang, King and Hazen discloses the elements of the claimed invention as noted but does not disclose the address, the vehicle image and the one or more law enforcement events in a formatted export of data.  However, the address, the vehicle image and the one or more law enforcement events are shown above.  Furthermore, Tang in paragraph 50 and Fig 6 shows export of data.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Tang, King and Hazen and Gammenthaler to obtain above limitation for the purpose of identifying a vehicle to a law enforcement officer.  

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tang, King and Hazen and further in view of Briggs (US 9,588,735). 
	Regarding claim 5, the combination of Tang, King and Hazen discloses the elements of the claimed invention as noted but does not disclose wherein the formatted export of data further includes: a chart including an indication of times of day at which vehicle-related data items are commonly obtained.
However, Briggs discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang, King and Hazen to obtain above limitation for the purpose of collecting driving date and providing feedback.

Regarding claim 6, the combination of Tang, King and Hazen discloses wherein the formatted export of data further includes: a frequency analysis including indications of frequencies of obtained vehicle-related data items by at least one of day, weekday, or hour.
Briggs, col 11, line 55 – col 12, line 10, As illustrated in FIG. 12, the time chart 250 may be in the shape of a circle. Other shapes may be utilized without departing from this disclosure. The time chart 250 may include a 24-hour chart around the outside going from 12 am at the top to 12 pm at the bottom and around back to 12 am at the top. In the middle of the time chart 250, various outwardly projecting bars 260 represent different drive events that are charted towards 

Regarding claim 14, the combination of Tang, King, Hazen and Briggs discloses wherein the formatted export of data further includes: a chart including an indication of times of day at which vehicle-related data items are commonly obtained.
Briggs, col 11, line 55 – col 12, line 10, As illustrated in FIG. 12, the time chart 250 may be in the shape of a circle. Other shapes may be utilized without departing from this disclosure. The time chart 250 may include a 24-hour chart around the outside going from 12 am at the top to 12 pm at the bottom and around back to 12 am at the top. In the middle of the time chart 250, various outwardly projecting bars 260 represent different drive events that are charted towards the respective driving time. Additionally, the length of the outward projection of the bars 260 may represent the length of the drive in miles. Without departing from this disclosure, the length of the outward projection of the bars 260 may represent the length of the drive in time. Additionally, a key 262 may be utilized to assist with the representation of the length (or time) of the drive. In the exemplary embodiment illustrated in FIG. 12, the key 262 illustrates that the small circle represents 26.5 miles, while the outside of the circle represents 53 miles.


Briggs, col 11, line 55 – col 12, line 10, As illustrated in FIG. 12, the time chart 250 may be in the shape of a circle. Other shapes may be utilized without departing from this disclosure. The time chart 250 may include a 24-hour chart around the outside going from 12 am at the top to 12 pm at the bottom and around back to 12 am at the top. In the middle of the time chart 250, various outwardly projecting bars 260 represent different drive events that are charted towards the respective driving time. Additionally, the length of the outward projection of the bars 260 may represent the length of the drive in miles. Without departing from this disclosure, the length of the outward projection of the bars 260 may represent the length of the drive in time. Additionally, a key 262 may be utilized to assist with the representation of the length (or time) of the drive. In the exemplary embodiment illustrated in FIG. 12, the key 262 illustrates that the small circle represents 26.5 miles, while the outside of the circle represents 53 miles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/16/2021